Exhibit 10.3

 

FORM OF

EXCHANGE AGREEMENT

BY AND AMONG

SKYTERRA COMMUNICATIONS, INC.,

[COLUMBIA / SPECTRUM BLOCKER CORPORATION]

[COLUMBIA / SPECTRUM BLOCKER CORPORATION EQUITY HOLDER(S)]

MVH HOLDINGS INC.

AND

MOTIENT CORPORATION

 

Dated as of May 6, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

 

 

 

 

PURCHASE AND SALE

 

 

 

Section 1.1

Sale of MSV Interests and SkyTerra Shares

  2

Section 1.2

Closing

  2

Section 1.3

Deliveries

  2

 

 

 

ARTICLE II

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF BLOCKER CORPORATION

 

 

 

 

Section 2.1

Organization; Related Entities

  3

Section 2.2

Title to MSV Interests

  4

Section 2.3

Authority Relative to this Agreement and the Registration Rights Agreement

  4

Section 2.4

Consents and Approvals; No Violations

  4

Section 2.5

Purchase Entirely for Own Account

  5

Section 2.6

Reliance Upon Blocker Corporation’s Representations

  5

Section 2.7

Receipt of Information

  5

Section 2.8

Investor Status; etc

  6

Section 2.9

Taxes

  6

Section 2.10

No Other Assets

  6

Section 2.11

Title 11

  6

Section 2.12

Fair Market Value

  6

Section 2.13

Brokers or Finders

  6

Section 2.14

Restricted Securities

  7

Section 2.15

Legends

  7

 

i

--------------------------------------------------------------------------------


 

ARTICLE II-A

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF MOTIENT and MVH

 

 

 

 

ARTICLE II-B

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF COLUMBIA

 

 

 

ARTICLE III

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF SKYTERRA

 

 

 

Section 3.1

Corporate Organization; Related Entities

  9

Section 3.2

Capitalization

  9

Section 3.3

Authority Relative to This Agreement and the Registration Rights Agreement

10

Section 3.4

Consents and Approvals; No Violations

10

Section 3.5

Reports and Financial Statements

11

Section 3.6

Absence of Certain Changes or Events

12

Section 3.7

Litigation

12

Section 3.8

Compliance with Law

12

Section 3.9

Absence of Undisclosed Liabilities

13

Section 3.10

No Default

13

Section 3.11

Taxes

13

Section 3.12

Intellectual Property

14

Section 3.13

Permits

14

Section 3.14

Brokers

14

Section 3.15

Contracts

15

Section 3.16

Insurance

15

Section 3.17

Ownership of MSV LP Units and MSV GP Shares

15

Section 3.18

Purchase Entirely for Own Account

15

Section 3.19

Reliance Upon SkyTerra’s Representations

15

Section 3.20

Receipt of Information

15

Section 3.21

Investor Status; etc

16

Section 3.22

Restricted Securities

16

Section 3.23

Issuances Exempt

16

Section 3.24

No Integrated Offering

16

Section 3.25

Motient Exchange Agreement

16

 

 

 

ARTICLE IV

 

 

 

 

ADDITIONAL AGREEMENTS

 

 

 

Section 4.1

HSR Act and FCC Approval

17

Section 4.2

Blue Sky Laws

17

 

ii

--------------------------------------------------------------------------------


 

Section 4.3

Compliance with MSV Documents

18

Section 4.4

No Transfers; No Alternative Transactions; Standstill

19

Section 4.5

Commercially Reasonable Efforts

19

Section 4.6

Public Announcements

20

Section 4.7

Prohibited Actions; Appropriate Adjustments

20

Section 4.8

Liquidation of Blocker Corporation

21

Section 4.9

Tag Along Rights

21

Section 4.10

Acquired Share Distribution

21

 

 

 

ARTICLE V

 

 

 

 

CONDITIONS TO CLOSING OF SKYTERRA

 

 

 

 

Section 5.1

Representations and Warranties

22

Section 5.2

Performance

22

Section 5.3

Opinion of Blocker Corporation Counsel

22

Section 5.4

Certificates and Documents

22

Section 5.5

Compliance Certificate

23

Section 5.6

FCC Approval

23

Section 5.7

HSR Approval

23

Section 5.8

Intentionally Omitted

23

Section 5.9

FIRPTA Certificate

23

Section 5.10

Motient Exchange Agreement

23

Section 5.11

Blocker Exchange Agreements

23

 

 

 

ARTICLE VI

 

 

 

 

CONDITIONS TO CLOSING OF BLOCKER CORPORATION

 

 

 

Section 6.1

Representations and Warranties

23

Section 6.2

Performance

24

Section 6.3

Opinion of Company’s Counsel

24

Section 6.4

Certificates and Documents

24

Section 6.5

Compliance Certificate

24

Section 6.6

Conversion of SkyTerra Preferred Stock

24

Section 6.7

FCC Approval

24

Section 6.8

HSR Approval

24

Section 6.9

Exchange of SkyTerra Non-Voting Common Stock

24

Section 6.10

MSV Investors, LLC

24

Section 6.11

Motient Exchange Agreement

24

Section 6.12

Effective Registration Statement

24

Section 6.13

Blocker Exchange Agreements

24

Section 6.14

Registration Rights Agreements

25

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VII

 

 

 

 

INDEMNIFICATION

 

 

 

Section 7.1

Survival of Representations and Warranties

25

Section 7.2

Obligation to Indemnify

25

Section 7.3

Indemnification Procedures

26

Section 7.4

Notices and Payments

27

Section 7.5

Limited Remedy

27

 

 

 

ARTICLE VIII

 

 

 

 

MISCELLANEOUS

 

 

 

Section 8.1

Termination

28

Section 8.2

Survival

28

Section 8.3

Expenses

29

Section 8.4

Counterparts; Effectiveness

29

Section 8.5

Governing Law

29

Section 8.6

Notices

29

Section 8.7

Assignment; Binding Effect

30

Section 8.8

Severability

30

Section 8.9

Entire Agreement; Non-Assignability; Parties in Interest

30

Section 8.10

Headings

31

Section 8.11

Certain Definitions

31

Section 8.12

Amendments and Waivers

31

Section 8.13

Specific Performance

31

Section 8.14

Exclusive Jurisdiction

32

Section 8.15

Waiver of Jury Trial

32

 

 

 

Schedule A

SkyTerra Disclosure Schedule

 

Schedule B

Transaction Exchange Agreements

 

Schedule 7.2(b)

Ownership of Blocker Corporation

 

Exhibit A

Form of Registration Rights Agreement

 

Exhibit B

Form of Amendment No. 3 to the Amended and Restated Stockholders’
Agreement of Mobile Satellite Ventures GP, Inc.

 

Exhibit C

Form of Legal Opinion of Counsel to Blocker Corporation

 

Exhibit D

Form of Legal Opinion of Counsel to SkyTerra

 

 

iv

--------------------------------------------------------------------------------


 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of May 6,
2006 by and among SkyTerra Communications, Inc., a Delaware corporation
(“SkyTerra”), [Columbia / Spectrum Blocker Corporation] (“Blocker Corporation”),
[Columbia / Spectrum Blocker Corporation Equity Holder(s)] (“Columbia”), Motient
Corporation, a Delaware corporation (“Motient”), MVH Holdings Inc., a Delaware
corporation and wholly-owned subsidiary of Motient (“MVH”) and together with
Columbia and Motient, the “Funds”).

 

RECITALS:

 

WHEREAS, subject to the terms and conditions hereof, at the Closing (as defined
below) SkyTerra intends to purchase substantially all of the assets of Blocker
Corporation, and Blocker Corporation intends to sell substantially all of its
assets to SkyTerra, consisting of                      limited partnership units
(the “MSV LP Units”) of Mobile Satellite Ventures, L.P. (“MSV”) and             
shares of common stock (the “MSV GP Shares”) of Mobile Satellite Ventures
GP, Inc. (“MSV GP”) owned by Blocker Corporation (together, the “MSV
Interests”), in exchange for                   shares (the “SkyTerra Shares”) of
voting common stock, par value $0.01 per share (“SkyTerra Common Stock”), in
each case as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock dividend, stock
distribution or similar event declared or effected prior to the Closing;
provided, however, that no adjustment shall be made for the Rights Offering (as
defined below);

 

WHEREAS, immediately after the Closing (defined below), the Blocker Corporation
may distribute the SkyTerra Shares to the Funds (the “Acquired Shares
Distribution”) in accordance with Section 5.1 of the Registration Rights
Agreement (as defined below); and

 

WHEREAS, the parties intend that the sale and transfer of the MSV Interests will
qualify as a reorganization within the meaning of Section 368(a) of the Internal
Revenue Code of 1986, as amended (the “Code”) for federal income tax purposes
and that this Agreement shall constitute a plan of reorganization within the
meaning of Section 368(a) of the Code.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

PURCHASE AND SALE

 

Section 1.1                                      Sale of MSV Interests and
SkyTerra Shares.  Subject to the terms and conditions hereof and in reliance
upon the representations, warranties and agreements contained herein, at the
Closing (as defined below), Blocker Corporation will purchase from SkyTerra, and
SkyTerra shall issue and sell to Blocker Corporation, the SkyTerra Shares, and
SkyTerra will purchase from Blocker Corporation, and Blocker Corporation shall
sell to SkyTerra, the MSV Interests.

 

Section 1.2                                      Closing.The closing (the
“Closing”) of the purchase and sale of the MSV Interests in exchange for the
SkyTerra Shares shall be held at the offices of Skadden, Arps, Slate, Meagher &
Flom LLP, Four Times Square, New York, NY 10036 on the first business day
immediately following the day on which the last to be fulfilled or waived of the
conditions set forth in Articles V and VI (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to fulfillment or
waiver of those conditions), shall be fulfilled or waived in accordance
herewith; or (b) at such other time, date or place as Blocker Corporation and
SkyTerra may agree in writing. The date on which the Closing occurs is
hereinafter referred to as the “Closing Date.”

 

Section 1.3                                      Deliveries.

 

(a)                        Simultaneously with the execution of this Agreement,
Blocker Corporation and SkyTerra (or, in the case of (ii) below, MSV Investors,
LLC) shall execute and deliver (i) the Registration Rights Agreement in the
form attached as Exhibit A hereto (the “Registration Rights Agreement”) and
(ii) and Amendment No. 3 to the Amended and Restated Stockholders’ Agreement of
Mobile Satellite Ventures GP, Inc. in the form attached as Exhibit B hereto.

 

(b)                       At the Closing, Blocker Corporation shall deliver to
SkyTerra (unless waived by SkyTerra) the following (collectively, the “Blocker
Corporation Closing Deliveries”):

 

(i)   certificates registered in Blocker Corporation’s name representing the MSV
Interests or an affidavit of lost certificate with respect to any lost, missing
or destroyed certificate in form reasonably satisfactory to SkyTerra;

 

(ii)   a duly executed stock power evidencing the transfer of the MSV Interests
from Blocker Corporation to SkyTerra and in such form reasonably satisfactory to
SkyTerra as shall be effective to vest in SkyTerra good and valid title to the
MSV Interests, free and clear of any Lien (as defined below) other than
Securities Law Encumbrances (as defined below) or pursuant to the MSV Documents
(as defined below);

 

(iii)   certified resolutions of the Board of Directors of Blocker Corporation
approving this Agreement, the Registration Rights Agreement and the transactions
contemplated hereby and thereby;

 

2

--------------------------------------------------------------------------------


 

(iv)   a certificate of good standing for Blocker Corporation from the Secretary
of State of the State of Delaware; and

 

(v)   an affidavit certifying as to Blocker Corporation’s non-foreign status in
accordance with the requirements of Section 1.1445-2(b) of the Treasury
Regulations.

 

(c)                        SkyTerra shall deliver to Blocker Corporation (unless
waived by Blocker Corporation) the following (collectively, the “SkyTerra
Closing Deliveries”):

 

(i)   certificates registered in Blocker Corporation’s name representing the
SkyTerra Shares;

 

(ii)   an effective registration statement (the “Blocker Corporation
Registration Statement”) registering the resale by Blocker Corporation, the
Funds and/or the Funds’ beneficial owners of the SkyTerra Shares;

 

(iii)   certified resolutions of SkyTerra’s Board of Directors approving this
Agreement, the Registration Rights Agreement and the transactions contemplated
hereby and thereby; and

 

(iv)   a certificate of good standing for SkyTerra from the Secretary of State
of the State of Delaware.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF BLOCKER CORPORATION

 

Blocker Corporation represents and warrants to SkyTerra, as follows:

 

Section 2.1                                      Organization; Related Entities.
Blocker Corporation is duly organized, validly existing and in good standing
under the laws of the State of Delaware and has the requisite corporate power
and authority to own or lease its properties and to carry on its businesses as
is presently being conducted. Blocker Corporation is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the ownership of its properties or the conduct of its business requires
such qualification, except for failures, if any, to be so qualified which
individually or in the aggregate have not had and could not reasonably be
expected to have a Blocker Corporation Material Adverse Effect. A “Blocker
Corporation Material Adverse Effect” means a material adverse effect respecting
the ability of Blocker Corporation to consummate the transactions contemplated
by this Agreement or fulfill the conditions to Closing set forth herein, except
to the extent that such adverse effect results from (i) general economic,
regulatory or political conditions or changes therein in the United States or
the other countries in which such party operates; (ii) financial or securities
market fluctuations or conditions; or (iii) changes in, or events or conditions
affecting, the wireless telecommunications industry generally.

 

3

--------------------------------------------------------------------------------


 

Section 2.2                                      Title to MSV Interests. As of
the date hereof and at all times until and including at the Closing, Blocker
Corporation owns, of record and beneficially, the MSV Interests free and clear
of any and all option, call, contract, commitment, mortgage, pledge, security
interest, encumbrance, lien, Tax, claim or charge of any kind or right of others
of whatever nature (collectively, a “Lien”) of any kind, other than pursuant to
applicable securities laws (“Securities Law Encumbrances”), the MSV Documents
(as defined below) or the Blocker Corporation Documents (as defined below);
provided, however, that the Blocker Corporation Documents will be terminated
immediately prior to Closing. Upon the Closing, (x) SkyTerra shall be vested
with good and valid title to the MSV Interests, free and clear of any Liens of
any kind (other than Securities Law Encumbrances or the MSV Documents) and (y)
Blocker Corporation shall not own, of record or beneficially, or have, by
conversion, warrant, option or otherwise, any right to, interest in or agreement
to acquire any MSV LP Units or MSV GP Shares. The “MSV Documents” means the
Amended and Restated Limited Partnership Agreement dated as of November 12,
2004, the Amended and Restated Stockholders’ Agreement dated as of November 12,
2004 (the “MSV Stockholders’ Agreement”), the Voting Agreement dated as of
November 12, 2004, the bylaws of MSV GP and the Second Amended and Restated
Parent Transfer/Drag Along Agreement dated as of November 12, 2004, each as
may be amended from time to time. The “Blocker Corporation Documents” means the
Amended and Restated Consent Agreement dated February 9, 2005 by and among the
stockholders of MSV GP named therein and the Stockholders’ Agreement, dated as
of February 9, 2005, by and among MVH and Columbia.

 

Section 2.3                                      Authority Relative to this
Agreement and the Registration Rights Agreement. Blocker Corporation has the
requisite corporate power and authority to execute and deliver this Agreement
and the Registration Rights Agreement and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Registration Rights Agreement by Blocker Corporation and the
consummation by Blocker Corporation of the transactions contemplated hereby and
thereby have been duly authorized by Blocker Corporation’s board of directors
and no other corporate or stockholder proceedings on the part of Blocker
Corporation are necessary to authorize this Agreement or the Registration Rights
Agreement or for Blocker Corporation to consummate the transactions contemplated
hereby or thereby. Each of this Agreement and the Registration Rights Agreement
has been duly and validly executed and delivered by Blocker Corporation and,
assuming the due authorization, execution and delivery thereof by SkyTerra and
the other parties thereto, constitutes the valid and binding obligation of
Blocker Corporation, enforceable against it in accordance with its terms.

 

Section 2.4                                      Consents and Approvals; No
Violations. Except in connection or in order to comply with the applicable
provisions of (a) the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the
“HSR Act”) and, if necessary, similar foreign competition or Antitrust Laws,
(b) the filings pursuant to the Registration Rights Agreement and this Agreement
under the Securities Act of 1933, as amended (the “Securities Act”), (c) filings
or approvals required under state securities or “blue sky” laws, (d) the right
of first refusal (the “MSV ROFR”) or the tag-along provisions (the “MSV
Tag-Along”) of the MSV Stockholders’ Agreement and (e) the Communications Act of
1934, as amended, and the rules, regulations or policies of the Federal
Communications Commission and any successor thereto (“FCC”) (collectively, the
“Communications Laws”), neither the execution and delivery of this Agreement,
nor the

 

4

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby will, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a benefit under (i) any provision of
the organizational documents of Blocker Corporation, (ii) any material mortgage,
indenture, lease, contract or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Blocker Corporation or its properties or assets,
including, but not limited to, the MSV Documents. Except in connection or in
order to comply with the applicable provisions of (a) the HSR Act and, if
necessary, similar foreign competition or Antitrust Laws, (b) the filings
pursuant to the Registration Rights Agreement and this Agreement under the
Securities Act, (c) filings or approvals required under state securities or
“blue sky” laws, and (d) the Communications Laws, no consent, approval, order or
authorization of, or registration, declaration or filing with, any federal,
state, local or foreign court, arbitral tribunal, administrative agency or
commission or other governmental or other regulatory body, authority or
administrative agency or commission (collectively, a “Governmental Entity”), is
required by or with respect to Blocker Corporation in connection with the
execution and delivery of this Agreement by Blocker Corporation or the
consummation by Blocker Corporation of the transactions contemplated hereby,
except for such consents, authorizations, filings, approvals and registrations
which, if not obtained or made, would not have a Blocker Corporation Material
Adverse Effect.

 

Section 2.5                                      Purchase Entirely for Own
Account. The SkyTerra Shares to be issued to Blocker Corporation will be
acquired for (i) distribution by Blocker Corporation to the Funds in accordance
with Section 5.1 of the Registration Rights Agreement or (ii) investment for
Blocker Corporation’s own account, not as a nominee or agent, and not with a
view to the resale or distribution that would require registration under the
Securities Act of any part thereof, in each case, in violation of applicable
securities laws, and Blocker Corporation has no present intention of selling,
granting any participation in, or otherwise distributing such SkyTerra Shares
except in compliance with applicable securities laws. It is understood that
nothing herein shall prevent Blocker Corporation from effectuating the Acquired
Shares Distribution or the Funds distributing the SkyTerra Shares to their
respective beneficial owners, in each case in compliance with Section 5.1 of the
Registration Rights Agreement and applicable securities laws.

 

Section 2.6                                      Reliance Upon Blocker
Corporation’s Representations. Blocker Corporation understands that the SkyTerra
Shares will not be registered for issuance to Blocker Corporation under the
Securities Act and the sale provided for in this Agreement and SkyTerra’s
issuance of SkyTerra Shares hereunder will be made in reliance upon an exemption
from registration under the Securities Act pursuant to Section 4(2) thereof, and
that, in such case, SkyTerra’s reliance on such exemption will be based on
Blocker Corporation’s representations set forth herein.

 

Section 2.7                                      Receipt of Information. Blocker
Corporation believes it has received all the information it considers necessary
or appropriate for deciding whether to acquire SkyTerra Shares. Blocker
Corporation further represents that it has had an opportunity to ask questions
and receive answers from SkyTerra regarding the terms and conditions of the
offering of SkyTerra Shares and the business and financial condition of SkyTerra
and to obtain additional information (to the extent SkyTerra possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to

 

5

--------------------------------------------------------------------------------


 

it or to which it had access. The foregoing, however, does not limit or modify
the representations or warranties of SkyTerra in this Agreement or the right of
Blocker Corporation to rely upon such representations or warranties. Blocker
Corporation has not received, nor is it relying on, any representations or
warranties from SkyTerra, other than as provided herein; provided that the
foregoing shall not affect any right Blocker Corporation or the Funds may have
on account of fraud.

 

Section 2.8                                      Investor Status; etc. Blocker
Corporation certifies and represents to SkyTerra that it is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act and was not organized for the purpose of acquiring SkyTerra
Shares. Blocker Corporation’s financial condition is such that it is able to
bear the risk of holding the SkyTerra Shares for an indefinite period of time
and the risk of loss of its entire investment. Blocker Corporation has
sufficient knowledge and experience in investing in companies similar to
SkyTerra so as to be able to evaluate the risks and merits of its investment in
SkyTerra.

 

Section 2.9                                      Taxes. There are no Liens
arising from or related to Taxes (defined below) on or pending against Blocker
Corporation or any of its properties other than statutory Liens for Taxes that
are not yet due and payable. “Taxes” means any and all federal, state, local,
foreign or other tax of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Tax Authority, including taxes on or with respect to income, alternative
minimum, accumulated earnings, personal holding company, capital, transfer,
stamp, franchises, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added.

 

Section 2.10                                No Other Assets. Blocker Corporation
currently does not own any assets other than the MSV Interests and has not owned
any assets other than the MSV Interests since February 18, 2005. The rights to
receive shares of common stock of TerreStar Networks Inc. (the “Rights
Certificates”) previously owned by Blocker Corporation were distributed out of
Blocker Corporation on February 17, 2005, and the distribution of such Rights
Certificates was not in contemplation of the sale and transfer of the MSV
Interests pursuant to this Agreement.

 

Section 2.11                                Title 11. Blocker Corporation is not
under the jurisdiction of a court in a Title 11 or similar case within the
meaning of Section 368(a)(3)(A) of the Code.

 

Section 2.12                                Fair Market Value. The fair market
value of the assets of Blocker Corporation will exceed the sum of its
liabilities (including any liabilities to which its assets are subject).

 

Section 2.13                                Brokers or Finders. Blocker
Corporation has not incurred, nor will it incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.

 

6

--------------------------------------------------------------------------------


 

Section 2.14                                Restricted Securities. Blocker
Corporation understands that the SkyTerra Shares may not be sold, transferred or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the SkyTerra Shares or an available exemption from
registration under the Securities Act, such SkyTerra Shares must be held
indefinitely. In particular, Blocker Corporation is aware that such SkyTerra
Shares may not be sold pursuant to Rule 144 or Rule 145 promulgated under the
Securities Act unless all of the conditions of the applicable rule are met.
Among the conditions for use of Rules 144 and 145 is the availability of current
information to the public about SkyTerra.

 

Section 2.15                                Legends. It is understood that the
certificates evidencing the SkyTerra Shares will bear one or both of the
following legends:

 

(a)                        “These securities have not been registered under the
Securities Act of 1933, as amended. They may not be sold, offered for sale,
pledged or hypothecated in the absence of a registration statement in effect
with respect to the securities under such Act or an opinion of counsel
satisfactory to SkyTerra Communications, Inc. that such registration is not
required.”

 

(b)                       Any legend required by the laws of the State of
Delaware or other jurisdiction.

 

ARTICLE II-A

 

REPRESENTATIONS AND WARRANTIES OF MOTIENT AND MVH

 

Motient and MVH, jointly and severally, represent and warrant to SkyTerra, as
follows:

 

Section 2A.1                            Organization. Motient and MVH are duly
organized, validly existing and in good standing under the laws of the State of
Delaware and have the requisite corporate power and authority to own or lease
their properties and to carry on their respective businesses as are presently
being conducted. Motient and MVH are duly qualified to do business as foreign
corporations and are in good standing in each jurisdiction in which the
ownership of its properties or the conduct of its business requires such
qualification, except for failures, if any, to be so qualified which
individually or in the aggregate have not had and could not reasonably be
expected to have a material adverse effect respecting the ability of Motient or
MVH, as applicable, to consummate the transactions contemplated by this
Agreement or fulfill the conditions to Closing set forth herein, except to the
extent that such adverse effect results from (i) general economic, regulatory or
political conditions or changes therein in the United States or the other
countries in which such party operates; (ii) financial or securities market
fluctuations or conditions; or (iii) changes in, or events or conditions
affecting, the wireless telecommunications industry generally.

 

Section 2A.2                            Authority Relative to this Agreement and
the Registration Rights Agreement. Motient and MVH each have the requisite
corporate power and authority to execute and deliver this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement

 

7

--------------------------------------------------------------------------------


 

and the Registration Rights Agreement by Motient and MVH and the consummation by
Motient and MVH of the transactions contemplated hereby and thereby have been
duly authorized by Motient and MVH’s board of directors and no other corporate
or stockholder proceedings on the part of Motient or MVH are necessary to
authorize this Agreement or the Registration Rights Agreement or for Motient or
MVH to consummate the transactions contemplated hereby or thereby. Each of this
Agreement and Registration Rights Agreement has been duly and validly executed
and delivered by Motient and MVH and, assuming the due authorization, execution
and delivery thereof by SkyTerra and the other parties thereto, constitutes the
valid and binding obligation of Motient and MVH, enforceable against it in
accordance with its terms.

 

ARTICLE II-B

 

REPRESENTATIONS AND WARRANTIES OF COLUMBIA

 

Columbia represents and warrants to SkyTerra, as follows:

 

Section 2B.1                              Organization. Columbia is duly formed,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite limited partnership power and authority to own or lease
its properties and to carry on its businesses as is presently being conducted.
Columbia is duly qualified to do business as foreign entity and is in good
standing in each jurisdiction in which the ownership of its properties or the
conduct of its business requires such qualification, except for failures, if
any, to be so qualified which individually or in the aggregate have not had and
could not reasonably be expected to have a material adverse effect respecting
the ability of Columbia to consummate the transactions contemplated by this
Agreement or fulfill the conditions to Closing set forth herein, except to the
extent that such adverse effect results from (i) general economic, regulatory or
political conditions or changes therein in the United States or the other
countries in which such party operates; (ii) financial or securities market
fluctuations or conditions; or (iii) changes in, or events or conditions
affecting, the wireless telecommunications industry generally.

 

Section 2B.2                              Authority Relative to this Agreement
and the Registration Rights Agreement. Columbia has the requisite limited
partnership power and authority to execute and deliver this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement and the
Registration Rights Agreement by Columbia and the consummation by Columbia of
the transactions contemplated hereby and thereby have been duly authorized by
Columbia and no other limited partnership proceedings on the part of Columbia
are necessary to authorize this Agreement or the Registration Rights Agreement
or for Columbia to consummate the transactions contemplated hereby or thereby.
Each of this Agreement and Registration Rights Agreement has been duly and
validly executed and delivered by Columbia and, assuming the due authorization,
execution and delivery thereof by SkyTerra and the other parties thereto,
constitutes the valid and binding obligation of Columbia, enforceable against it
in accordance with its terms.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SKYTERRA

 

Except as otherwise specifically provided in the Disclosure Schedule of SkyTerra
attached hereto and incorporated herein by reference which clearly identifies
the relevant section of this Agreement (the “SkyTerra Disclosure Schedule”),
SkyTerra represents and warrants to Blocker Corporation, as follows:

 

Section 3.1                                      Corporate Organization; Related
Entities. SkyTerra is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to own or lease its properties and to carry on its business
as it is presently being conducted. SkyTerra is duly qualified to do business as
a foreign corporation, and is in good standing, in each jurisdiction in which
the ownership of its properties or the conduct of its business requires such
qualification, except for failures, if any, to be so qualified which
individually or in the aggregate have not had and could not reasonably be
expected to have a SkyTerra Material Adverse Effect. The copies of the
certificate of incorporation and bylaws of SkyTerra heretofore made available to
Blocker Corporation are complete and current copies of such instruments as
presently in effect. A “SkyTerra Material Adverse Effect” means a material
adverse effect respecting (a) the business, assets and liabilities (taken
together) or financial condition of SkyTerra and its subsidiaries on a
consolidated basis or (b) the ability of SkyTerra to consummate the transactions
contemplated by this Agreement or fulfill the conditions to Closing set forth
herein, except to the extent (in the case of either clause (a) or clause
(b) above) that such adverse effect results from (i) general economic,
regulatory or political conditions or changes therein in the United States or
the other countries in which such party operates; (ii) financial or securities
market fluctuations or conditions; or (iii) changes in, or events or conditions
affecting, the wireless telecommunications industry generally.

 

Section 3.2                                      Capitalization.

 

(a)                        As of the date of this Agreement, the authorized
capital stock of SkyTerra consists of (i) 200,000,000 shares of SkyTerra Common
Stock, 8,912,715 of which are issued and outstanding, (ii) 100,000,000 shares of
non-voting common stock, par value $0.01 per share (“SkyTerra Non-Voting Common
Stock”), 8,990,212 of which are issued and outstanding and (iii) 10,000,000
shares of preferred stock, par value $0.01 per share (“SkyTerra Preferred
Stock”), 2,000,000 of which are designated as Series A Convertible Preferred
Stock and 1,199,007 of which are issued and outstanding. SkyTerra has no other
designations of SkyTerra Preferred Stock. As of the date of this Agreement,
(1) 1,035,957 shares of SkyTerra Common Stock are reserved for issuance pursuant
to SkyTerra’s stock option plans (each a “SkyTerra Stock Option Plan”) or
otherwise, a list of which is set forth on Schedule 3.2 of the SkyTerra
Disclosure Schedule, (2) 3,353,697 shares of SkyTerra Common Stock are reserved
for issuance upon the exercise of outstanding warrants to purchase shares of
SkyTerra Common Stock or conversion of the Series A Preferred Stock,
(3) 6,661,150 shares of SkyTerra Common Stock are reserved for issuance to
holders of SkyTerra capital stock and certain warrants pursuant to
non-transferable subscription rights to acquire an aggregate of 6,661,150 shares
of SkyTerra Common Stock, which includes shares of SkyTerra Non-Voting Common
Stock which may be

 

9

--------------------------------------------------------------------------------


 

issued to certain stockholders (the “Rights Offering”), (4) 4,125,183 shares of
SkyTerra Common Stock are reserved for issuance in the acquisitions of the
equity of MSV Investors, LLC pursuant to Section 6.10, (5) 44,333,417 shares of
SkyTerra Non-Voting Common Stock and SkyTerra Common Stock are reserved for
issuance under the Exchange Agreement (the “Motient Exchange Agreement”) dated
as of the date hereof by and between, among other parties, Motient and SkyTerra
relating to the exchange of shares of SkyTerra Common Stock and MSV LP Units and
MSV GP Shares held, directly or indirectly, by Motient and the exchange of the
shares of SkyTerra Non-Voting Common Stock for an equal number of shares of
SkyTerra Common Stock, and (6) 9,992,976 shares of SkyTerra Common Stock and
3,573,214 shares of SkyTerra Non-Voting Common Stock are reserved for issuance
under the Transaction Exchange Agreements (as defined below), excluding the
Motient Exchange Agreement (collectively, the “SkyTerra Permitted Issuances”).
All the issued and outstanding shares of SkyTerra’s capital stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
statutory preemptive rights and contractual stockholder preemptive rights, with
no personal liability attaching to the ownership thereof. Except for the
SkyTerra Permitted Issuances and the Rights Offering, SkyTerra (A) does not have
and is not bound by any outstanding subscriptions, options, voting trusts,
convertible securities, warrants, calls, commitments or agreements of any
character or kind calling for the purchase, issuance or grant of any additional
shares of its capital stock or restricting the transfer of its capital stock and
(B) is not a party to any voting trust or other agreement or understanding with
respect to the voting of the capital stock or other equity securities of
SkyTerra.

 

(b)                       The SkyTerra Shares have been duly and validly
authorized, and, when issued upon the terms hereof, will be fully paid,
nonassessable and free of statutory preemptive rights and contractual
stockholder preemptive rights, with no personal liability attaching to the
ownership thereof.

 

Section 3.3                                      Authority Relative to This
Agreement and the Registration Rights Agreement. SkyTerra has the requisite
corporate power and authority to execute and deliver this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement and the
Registration Rights Agreement by SkyTerra and the consummation by SkyTerra of
the transactions contemplated hereby and thereby have been duly authorized by
SkyTerra’s Board of Directors, and no other corporate or stockholder proceedings
on the part of SkyTerra are necessary to authorize this Agreement and the
Registration Rights Agreement or for SkyTerra to consummate the transactions
contemplated hereby or thereby. Each of this Agreement and the Registration
Rights Agreement has been duly and validly executed and delivered by SkyTerra
and, assuming the due authorization, execution and delivery thereof by Blocker
Corporation and the Funds, constitutes the valid and binding obligation of
SkyTerra, enforceable against SkyTerra in accordance with its terms.

 

Section 3.4                                      Consents and Approvals; No
Violations. Except in connection or in order to comply with the applicable
provisions of (a) the HSR Act, and if necessary, similar foreign competition or
Antitrust Laws, (b) the filings pursuant to the Registration Rights Agreement
and this Agreement under the Securities Act, (c) filings or approvals required
under state securities or “blue sky” laws, (d) the MSV ROFR or the MSV Tag-Along
and (e) the Communications Laws, neither the execution and delivery of this
Agreement, nor the

 

10

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby will, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a benefit under (i) any provision of
the organizational documents of SkyTerra, (ii) any material mortgage, indenture,
lease, contract or other agreement or instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to SkyTerra or its properties or assets, including but not limited to
the MSV Documents. Except in connection or in order to comply with the
applicable provisions of (a) the HSR Act, and if necessary, similar foreign
competition or Antitrust Laws, (b) the filings pursuant to the Registration
Rights Agreement and this Agreement under the Securities Act, (c) filings or
approvals required under state securities or “blue sky” laws, and (d) the
Communications Laws, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to SkyTerra in connection with the execution and delivery of
this Agreement by SkyTerra or the consummation by SkyTerra of the transactions
contemplated hereby except for such consents, authorizations, filings, approvals
and registrations which, if not obtained or made, would not have a SkyTerra
Material Adverse Effect.

 

Section 3.5                                      Reports and Financial
Statements.

 

(a)                        Except as set forth on Schedule 3.5(a) of the
SkyTerra Disclosure Schedule, SkyTerra has timely filed all reports required to
be filed with the SEC pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or the Securities Act since January 1, 2004
(collectively, the “SkyTerra SEC Reports”), and has previously made available to
Blocker Corporation true and complete copies of all such SkyTerra SEC Reports.
Such SkyTerra SEC Reports, as of their respective dates (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), complied in all material respects with the applicable requirements
of the Securities Act and the Exchange Act, as the case may be, and none of such
SkyTerra SEC Reports, as of their respective dates (or if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing), contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The consolidated financial statements of SkyTerra included in the
SkyTerra SEC Reports have been prepared in accordance with GAAP consistently
applied throughout the periods indicated (except as otherwise noted therein or,
in the case of unaudited statements, as permitted by Form 10-Q of the SEC) and
fairly present (subject, in the case of unaudited statements, to normal,
recurring year-end adjustments and any other adjustments described therein), in
all material respects, the consolidated financial position of SkyTerra and its
consolidated Subsidiaries as at the dates thereof and the consolidated results
of operations and cash flows of SkyTerra and its consolidated subsidiaries for
the periods then ended. Except as disclosed in SkyTerra SEC Reports there has
been no change in any of the significant accounting (including Tax accounting)
policies or procedures of SkyTerra since December 31, 2005.

 

(b)                       Except as set forth on Schedule 3.5(b) of the SkyTerra
Disclosure Schedule, SkyTerra maintains a system of internal accounting controls
sufficient to provide reasonable assurances that: (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP or any other criteria applicable to such
statements

 

11

--------------------------------------------------------------------------------


 

and to maintain accountability for assets; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

 

(c)                        Since January 1, 2005, neither SkyTerra nor, to
SkyTerra’s knowledge, any director, officer, employee, auditor, accountant or
representative of SkyTerra has received or otherwise had or obtained knowledge
of any complaint, allegation, assertion or claim, in writing, regarding the
accounting or auditing practices, procedures, methodologies or methods of
SkyTerra or SkyTerra’s internal accounting controls, including any complaint,
allegation, assertion or claim that SkyTerra has engaged in questionable
accounting or auditing practices. No attorney representing SkyTerra, whether or
not employed by SkyTerra, has reported “evidence of a material violation” (as
defined in 17 CFR Part 205) to SkyTerra’s board of directors or any committee
thereof or to any director or officer of SkyTerra.

 

Section 3.6                                      Absence of Certain Changes or
Events. Except as set forth in SkyTerra SEC Reports filed prior to the date of
this Agreement or as set forth on Schedule 3.6 of the SkyTerra Disclosure
Schedule, since December 31, 2005, (i) SkyTerra has conducted its business and
operations in the ordinary course of business and consistent with past practices
and (ii) there has not been any fact, event, circumstance or change affecting or
relating to SkyTerra which has had or could reasonably be expected to have a
SkyTerra Material Adverse Effect. Except as could not reasonably be expected to
represent a SkyTerra Material Adverse Effect or as set forth on Schedule 3.6 of
the SkyTerra Disclosure Schedule, the transactions contemplated by this
Agreement will not constitute a change of control under or require the consent
from or the giving of notice to a third party pursuant to the terms, conditions
or provisions of any SkyTerra Contract (defined below).

 

Section 3.7                                      Litigation. Except for
litigation disclosed in the notes to the audited financial statements of
SkyTerra as of and for the period ended December 31, 2005, or in SkyTerra SEC
Reports filed subsequent thereto but prior to the date of this Agreement, as of
the date hereof, there is no suit, action, proceeding or investigation pending
or, to the knowledge of SkyTerra, threatened against SkyTerra or with respect to
which SkyTerra could be required to provide indemnification or to otherwise
contribute to liabilities or damages relating thereto, the outcome of which has
had or could reasonably be expected to have a SkyTerra Material Adverse Effect;
nor is there any judgment, decree, injunction, rule or order of any Governmental
Entity outstanding against SkyTerra having, or which has had or could reasonably
be expected to have a SkyTerra Material Adverse Effect.

 

Section 3.8                                      Compliance with Law. SkyTerra
has not violated any Laws and is in compliance with all Laws, other than where
such violation or noncompliance, individually or in the aggregate, has not had
and could not reasonably be expected to have a SkyTerra Material Adverse Effect.
SkyTerra has not received any notice to the effect that, or otherwise been
advised that or is aware that, SkyTerra is not in such compliance with any Laws,
and SkyTerra has no knowledge that any existing circumstances are reasonably
likely to result in such violations of any Laws.

 

12

--------------------------------------------------------------------------------


 

Section 3.9                                      Absence of Undisclosed
Liabilities. Except for liabilities or obligations which are accrued or reserved
against in SkyTerra’s consolidated financial statements (or reflected in the
notes thereto) as of and for the period ended December 31, 2005 as included in
SkyTerra SEC Reports or which were incurred after December 31, 2005 in the
ordinary course of business and consistent with past practice, SkyTerra has no
liabilities or obligations (whether absolute, accrued, contingent or otherwise)
of a nature required by GAAP to be reflected in a balance sheet (or reflected in
the notes thereto) or which have had or could reasonably be expected to have a
SkyTerra Material Adverse Effect, other than amounts that are completely and
fully satisfied prior to the Closing.

 

Section 3.10                                No Default. As of the date of this
Agreement, SkyTerra is not in breach or violation of, or in default under (and
no event has occurred which with notice or lapse of time or both would
constitute such a breach, violation or default), any term, condition or
provision of (a) its certificate of incorporation or bylaws, or (b) (x) any
order, writ, decree, statute, rule or regulation of any Governmental Entity
applicable to SkyTerra or any of its properties or assets or (y) any agreement
required to be filed as a “Material Contract” as an exhibit to SkyTerra’s Annual
Report on Form 10-K for the year ended December 31, 2005 or any periodic
Exchange Act report required to be filed since then (a “SkyTerra Contract”),
except in the case of this clause (b), which breaches, violations or defaults,
individually or in the aggregate, have not had and could not reasonably be
expected to have a SkyTerra Material Adverse Effect.

 

Section 3.11                                Taxes. Except as would not
reasonably be expected to have a SkyTerra Material Adverse Effect:

 

(a)                                  SkyTerra has timely filed all Tax Returns
required to be filed by it (taking into account all applicable extensions) and
all such Tax Returns are true, correct and complete in all respects.

 

(b)                                 SkyTerra has paid all Taxes shown due on its
Tax Returns.

 

(c)                                  There is no pending or, to the knowledge of
SkyTerra, threatened examination, investigation, audit, suit, action, claim or
proceeding relating to Taxes of SkyTerra.

 

(d)                                 SkyTerra has not received written notice of
a determination by any taxing or other Governmental Entity that Taxes are owed
by SkyTerra (such determination being referred to as a “Tax Deficiency”) and, to
the knowledge of SkyTerra, no Tax Deficiency is proposed or threatened.

 

(e)                                  All Tax Deficiencies asserted against
SkyTerra have been paid or finally settled and all amounts asserted in any Tax
Deficiency to be owed have been paid.

 

(f)                                    There are no Liens arising from or
related to Taxes on or pending against SkyTerra or any of its properties other
than statutory Liens for Taxes that are not yet due and payable.

 

13

--------------------------------------------------------------------------------


 

(g)                                 As used in this Agreement, “Tax Return”
means any return, report or similar statement (including any attached schedules)
required to be filed with respect to Taxes and any information return, claim for
refund, amended return, or declaration of estimated Taxes.

 

Section 3.12                                Intellectual Property.

 

(a)                        SkyTerra owns or holds licenses or otherwise has such
rights to use, sell, license or dispose of all of the intellectual property
rights used in the conduct of the business of SkyTerra as currently conducted,
with such exceptions as individually or in the aggregate have not had and could
not reasonably be expected to have a SkyTerra Material Adverse Effect.

 

(b)                       With such exceptions as individually or in the
aggregate have not had and could not reasonably be expected to have a SkyTerra
Material Adverse Effect, (i) the operation of SkyTerra’s business and the
manufacture, marketing, use, sale, licensure or disposition of any Intellectual
Property in the manner currently used, sold, licensed or disposed of by SkyTerra
does not and will not infringe on the proprietary rights of any person, nor has
such an infringement been alleged within six years preceding the date of this
Agreement (other than such as have been resolved); (ii) there is no pending or
threatened claim or litigation challenging or questioning the validity,
ownership or right to use, sell, license or dispose of any such Intellectual
Property in the manner in which currently used, sold, licensed or disposed of by
SkyTerra, nor is there a valid basis for any such claim or litigation, nor has
SkyTerra received any notice asserting that the proposed operation of SkyTerra’s
business or the use, sale, license or disposition by SkyTerra of any of the
Intellectual Property of SkyTerra conflicts or will conflict with the rights of
any other party, nor is there a valid basis for any such assertion in each case;
and (iii) none of the Intellectual Property used in the conduct of the business
of SkyTerra as currently conducted is being infringed by any person and SkyTerra
has not asserted any claim of infringement, misappropriation or misuse within
the past six years.

 

Section 3.13                                Permits. SkyTerra has, and is in
compliance with, all Permits required to conduct its business as now being
conducted, except any such SkyTerra Permit the absence of which, individually or
in the aggregate, has not had and could not reasonably be expected to have a
SkyTerra Material Adverse Effect (“SkyTerra Material Permits”). All SkyTerra
Material Permits are valid and in full force and effect. There is not now
pending, or to the knowledge of SkyTerra, threatened, any action by any person
or by or before any Governmental Entity to revoke, cancel, rescind, modify or
refuse to renew any SkyTerra Material Permits and, other than as set forth on
Schedule 3.13 of the SkyTerra Disclosure Schedule, there exist no facts or
circumstances that would reasonably be expected to give rise to such action.
“SkyTerra Permits” means all licenses, permits, franchises, approvals,
authorizations, certificates, registrations, consents or orders of, or filings
with, any Governmental Entity used or held for use in the operation of
SkyTerra’s business and all other rights and privileges granted by a
Governmental Entity necessary to allow SkyTerra to own and operate its business
without any violation of law.

 

Section 3.14                                Brokers. No broker, finder or
financial advisor is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of SkyTerra.

 

14

--------------------------------------------------------------------------------


 

Section 3.15                                Contracts. All SkyTerra Contracts
that are material to the business or operations of SkyTerra taken as a whole
have been filed as exhibits to SkyTerra’s Annual Report on 10-K for the year
ended December 31, 2005 or any periodic Exchange Act report required to be filed
since then, are valid and binding obligations of SkyTerra, and, to the knowledge
of SkyTerra, the valid and binding obligation of each other party thereto,
except such SkyTerra Contracts that, if not so valid and binding, individually
or in the aggregate, have not had and could not reasonably be expected to have a
SkyTerra Material Adverse Effect. Neither SkyTerra nor, to the knowledge of
SkyTerra, any other party thereto, is in violation of or in default in respect
of, nor has there occurred an event or condition, that with the passage of time
or giving of notice (or both), would constitute a default under or permit the
termination of, any such SkyTerra Contract except such violations or defaults
under or terminations that, individually or in the aggregate, have not had and
could not reasonably be expected to have a SkyTerra Material Adverse Effect.

 

Section 3.16                                Insurance. SkyTerra’s insurance
policies are in all respects in full force and effect in accordance with their
terms, no notice of cancellation has been received, and there is no existing
default or event that, with the giving of notice or lapse of time or both, would
constitute a default thereunder. SkyTerra has made available to Blocker
Corporation true and correct copies of all insurance policies maintained by
SkyTerra, or evidence thereof, as of the date of this Agreement.

 

Section 3.17                                Ownership of MSV LP Units and MSV GP
Shares. As of the date hereof, SkyTerra or its subsidiaries own 7,929,598 MSV LP
Units and 792.96 MSV GP Shares and immediately prior to the Closing SkyTerra or
its subsidiaries will own not less than 7,929,598 MSV LP Units and 792.96 MSV GP
Shares (in each case as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock dividend, stock
distribution or similar event with respect to the MSV LP Units or MSV GP Shares
that is declared or effected prior to the Closing).

 

Section 3.18                                Purchase Entirely for Own Account.
The MSV Interests to be transferred to SkyTerra will be acquired for investment
for SkyTerra’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, in each case, in violation of
applicable securities laws, and SkyTerra has no present intention of selling,
granting any participation in, or otherwise distributing the same except in
compliance with applicable securities laws.

 

Section 3.19                                Reliance Upon SkyTerra’s
Representations. SkyTerra understands that MSV Interests will not be registered
under the Securities Act and the sale provided for in this Agreement and Blocker
Corporation’s transfer of securities hereunder will be made in reliance upon an
exemption from registration under the Securities Act, and that, in such case,
Blocker Corporation’s reliance on such exemption will be based on SkyTerra’s
representations set forth herein.

 

Section 3.20                                Receipt of Information. SkyTerra
believes it has received all the information it considers necessary or
appropriate for deciding whether to acquire MSV Interests. SkyTerra further
represents that it has had an opportunity to ask questions and receive answers
from Blocker Corporation regarding the terms and conditions of the MSV Interests
and the

 

15

--------------------------------------------------------------------------------


 

business and financial condition of MSV and to obtain additional information (to
the extent Blocker Corporation possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or which it had access. The foregoing, however, does
not limit or modify the representations or warranties of Blocker Corporation in
this Agreement or the right of SkyTerra to rely upon such representations or
warranties. SkyTerra has not received, nor is it relying on, any representations
or warranties from Blocker Corporation, other than as provided herein.

 

Section 3.21                                Investor Status; etc. SkyTerra
certifies and represents to Blocker Corporation that it is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act and was not organized for the purpose of acquiring MSV Interests.
SkyTerra’s financial condition is such that it is able to bear the risk of
holding the MSV Interests for an indefinite period of time and the risk of loss
of its entire investment. SkyTerra has sufficient knowledge and experience in
investing in companies similar to MSV so as to be able to evaluate the risks and
merits of its investment in MSV.

 

Section 3.22                                Restricted Securities. SkyTerra
understands that the MSV Interests may not be sold, transferred or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the MSV Interests or an available exemption from registration under the
Securities Act, such MSV Interests must be held indefinitely. In particular,
SkyTerra is aware that such MSV Interests may not be sold pursuant to Rule 144
or Rule 145 promulgated under the Securities Act unless all of the conditions of
the applicable rule are met. Among the conditions for use of Rules 144 and 145
is the availability of current information to the public about MSV.

 

Section 3.23                                Issuances Exempt. Assuming the truth
and accuracy of the representations and warranties of Blocker Corporation and
the Funds contained in Article II hereof, the offer, sale, and issuance of the
SkyTerra Shares will be exempt from the registration requirements of the
Securities Act, and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws, except as permitted
pursuant to Section 4.2.

 

Section 3.24                                No Integrated Offering. Neither
SkyTerra, nor any of its Affiliates or any other person acting on SkyTerra’s
behalf, has directly or indirectly engaged in any form of general solicitation
or general advertising with respect to the SkyTerra Shares nor have any of such
persons made any offers or sales of any security or solicited any offers to buy
any security under circumstances that would require registration of the SkyTerra
Shares under the Securities Act or cause this offering of SkyTerra Shares to be
integrated with any prior offering of securities of SkyTerra for purposes of the
Securities Act.

 

Section 3.25                                Motient Exchange Agreement. Pursuant
to this Agreement, Blocker Corporation will receive the same exchange ratio of
SkyTerra Shares for its MSV Interests as Motient will receive in the Motient
Exchange Agreement, dated as of May 6, 2006 by and among Motient, Motient
Ventures Holding Inc. and SkyTerra.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.1                                      HSR Act and FCC Approval. The
parties will promptly execute and file, or join in the execution and filing of,
any application, notification (including any notification or provision of
information, if any, that may be required under the HSR Act, which the parties
shall file no later than 15 business days after the date hereof) or other
document that may be necessary in order to obtain the authorization, approval or
consent of any Governmental Entity, which may be reasonably required in
connection with the consummation of the transactions contemplated by this
Agreement. Any fees associated with such notifications or applications shall be
borne by SkyTerra. Each party will use commercially reasonable efforts to
obtain, or assist the other parties in obtaining, all such authorizations,
approvals and consents, including without limitation using commercially
reasonable efforts to supply as promptly as practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act and to request the expiration or termination of the applicable waiting
periods under the HSR Act as soon as practicable. Each party shall, in
connection with its obligation to use commercially reasonable efforts to obtain,
or assist the other parties in obtaining, all such requisite authorizations,
approvals or consents, use commercially reasonable efforts to (i) cooperate in
all reasonable respects with the other parties in connection with any filing or
submission and in connection with any investigation or other inquiry, including
any proceeding initiated by a private party, (ii) promptly inform the other
parties of any communication received by such party from or given by such party
to, the United States Department of Justice (the “DOJ”), the United States
Federal Trade Commission (the “FTC”), the FCC or any other Governmental Entity
or quasi-governmental entity and of any material communication received or given
in connection with any proceeding by a private party, in each case regarding any
of the transactions contemplated hereby, (iii) permit the other parties, or the
other parties’ legal counsel, to review any communication given by it to, and
consult with the other parties in advance of any meeting or conference with, the
DOJ, the FTC, the FCC or any such other Governmental Entity or
quasi-governmental entity or, in connection with any proceeding by a private
party, with any other person and (iv) to the extent permitted by the FCC or
other Governmental Entity, as appropriate, give the other parties the
opportunity to attend and participate in such meetings and conferences.

 

Section 4.2                                      Blue Sky Laws. SkyTerra shall
exercise its commercially reasonable best efforts to register or qualify (or
obtain an exemption from registration) the SkyTerra Shares under the blue sky
laws of the 50 states of the United States and of the District of Columbia and
such other jurisdictions as Blocker Corporation shall reasonably request;
provided, however, that, in the case of non-U.S. jurisdictions,  SkyTerra will
not be required to (a) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this Section 4.2,
(b) subject itself to taxation in any such jurisdiction or (c) consent to
general service of process in any such jurisdiction). SkyTerra shall pay for all
fees (including filing and application fees), costs and expenses in connection
therewith. However,  the failure to obtain such “blue sky” clearance in each
such jurisdiction shall not be a condition to closing and shall not prevent a
Closing from occurring; provided, that SkyTerra shall not fail to obtain such
“blue sky” clearance in (i) more than five such jurisdictions, (ii) Texas or
(iii) New York; rather, those SkyTerra Shares which may not be lawfully
delivered shall be held in

 

17

--------------------------------------------------------------------------------


 

trust by Blocker Corporation or its nominee for the benefit of the stockholders
of record otherwise entitled thereto until such time as they may be lawfully
delivered. If, after the fifth anniversary of the Closing, such shares still
may not be lawfully delivered, then SkyTerra shall deliver such shares to the
government agency or official responsible for administering the securities or
blue sky laws in such jurisdiction. Blocker Corporation, Columbia, MVH and
Motient shall cooperate with and assist SkyTerra in connection with obtaining
the “blue sky” clearance contemplated by this Section 4.2.

 

Section 4.3                                      Compliance with MSV Documents.
(a)  The parties intend that this Agreement and the transactions contemplated
hereby be consistent with the conditions and restrictions applicable to the
parties and/or their affiliates pursuant to MSV’s organizational documents
and/or pursuant to the agreements between or among MSV’s limited partners or the
stockholders of MSV GP, including, without limitation, the MSV Documents
(collectively, the “MSV Investor Agreements”). SkyTerra, Blocker Corporation,
Columbia, MVH and Motient shall take all commercially reasonable actions
necessary to comply with, or appropriately amend, the provisions of the MSV
Investor Agreements relating to the sale of the MSV Interests pursuant hereto.

 

(b)    Blocker Corporation and SkyTerra shall each comply with the MSV ROFR.
Notwithstanding the foregoing, any Transfer Notice (as defined in the MSV GP
Stockholders Agreement) delivered by Blocker Corporation pursuant to the MSV
ROFR shall state that the minimum amount of MSV LP Units SkyTerra is willing to
accept pursuant to this Agreement is the number of MSV LP Units to be exchanged
in accordance with this Agreement. If another party to the of the Amended and
Restated Stockholders’ Agreement (the “MSV GP Stockholders Agreement”) of MSV
GP, dated as of November 12, 2004, exercises its right of first refusal pursuant
to Section 8.2(a) thereof, Blocker Corporation shall not be required to exchange
its MSV Interests for the SkyTerra Shares pursuant to the terms hereof to the
extent of such exercise, and its obligations hereunder shall be terminated with
respect to the MSV Interests purchased by such other party pursuant thereto.
Further, if another party to the MSV GP Stockholders’ Agreement exercises its
right of first refusal pursuant to Section 8.2(a) of the MSV GP Stockholders’
Agreement and SkyTerra then exercises any of its rights under such
Section 8.2(a), any purchase of MSV Interests by SkyTerra shall be made pursuant
to this Agreement regardless of any substitute terms provided pursuant to such
Section 8.2(a).

 

(c)                        Blocker Corporation and MVH each hereby waive any
rights of such party under Section 8.2(a) of the MSV GP Stockholders Agreement
in connection with respect to any transactions contemplated by this Agreement or
any other Transaction Exchange Agreement (as defined on Schedule B hereto).

 

(d)                       If any party to the MSV GP Stockholders Agreement
exercises its right of first refusal pursuant to Section 8.2(a) of the MSV GP
Stockholders’ Agreement in connection with the transactions contemplated by any
other Transaction Exchange Agreement and the result of such exercise shall be
that upon the consummation of the transactions contemplated by this Agreement
and the other Transaction Exchange Agreements (to the extent such agreements
have not been terminated as a result of such exercise), SkyTerra would not have
the right to acquire 17,092,395.81 MSV LP Units, SkyTerra shall have the right
to terminate this Agreement.

 

18

--------------------------------------------------------------------------------


 

Section 4.4                                      No Transfers; No Alternative
Transactions; Standstill.

 

(a)                        Each of Blocker Corporation and the Funds shall not,
and shall cause its subsidiaries and the officers, directors, employees,
representatives (including, without limitation, investment bankers, attorneys
and accountants), agents or Affiliates not to, directly or indirectly,
(i) solicit, initiate, encourage or facilitate any inquiries or the making of a
proposal or offer with respect to, or consummate, an Alternative Proposal,
(ii) participate in any discussions or negotiations with, deliver any consent
with respect to, or provide any non-public information to, or afford any access
to the properties, books or records of MSV, or otherwise take any other action
to assist, facilitate or undertake (including granting any waiver or release
under any standstill or similar agreement with respect to any securities of
MSV), by itself or with any “person” or “group” (as such terms are used for
purposes of Section 13(d)(3) of the Exchange Act), any Alternative Proposal, or
(iii) acquire, of record or beneficially, or have, by conversion, warrant,
option or otherwise, any right or interest in or any agreement to acquire any
MSV LP Units or MSV GP Shares, other than the MSV Interests owned as of the date
hereof. “Alternative Proposal” shall mean (a) any offer or proposal, or any
indication of interest in making an offer or proposal, made by any “person” or
“group” (as such terms are used for purposes of Section 13(d)(3) of the Exchange
Act) at any time, directly or indirectly, to acquire the MSV Interests,
(b) directly or indirectly sell, transfer, distribute, pledge, dispose of, grant
an option with respect to or encumber the MSV Interests or (c) deposit the MSV
Interests into a voting trust or enter into a voting agreement or arrangement
with respect to the MSV Interests or grant any proxy with respect thereto, in
each case other than the transactions contemplated by this Agreement.

 

(b)                                 Immediately prior to the Closing the parties
shall (i) amend Section 6.2 of the Amended and Restated Limited Partnership
Agreement of Mobile Satellite Ventures LP (the “MSV LP Agreement”), dated as of
November 12, 2004 in order to eliminate restrictions on transactions with
affiliates, (ii) amend the MSV LP Agreement (A) to provide that the MSV LP
Agreement shall not be amended in any manner that would impair Motient’s ability
to exchange its Retained MSV Interests for Additional SkyTerra Shares at
Subsequent Closings in accordance with the terms hereof and (B) whereby Sub
shall waive its rights under Sections 10.1(a), (b) and (g) thereof (provided;
however, that such waiver shall be conditional upon reasonable cooperation by
MSV or its auditors with Sub in answering such questions from Sub as may be
reasonably necessary to facilitate the filing of MSV’s financial statements by
Sub or Motient with the SEC, in the event such filing is required pursuant to
Regulation S-X) and (iii) amend the MSV GP Stockholders’ Agreement to allow the
sale of common stock of MSV GP independently of limited partnership interests of
MSV.

 

(c)                        Blocker Corporation, Columbia, MVH and Motient and
each of its respective officers and directors will not trade in the securities
of SkyTerra prior to the earlier of (i) the Closing or (ii) the termination of
this Agreement.

 

Section 4.5                                      Commercially Reasonable
Efforts. The parties shall each cooperate with each other and use (and shall
cause their respective subsidiaries to use) their respective commercially
reasonable efforts to promptly (i) take or cause to be taken all necessary
actions, and do or cause to be done all things, necessary, proper or advisable
under this Agreement or the MSV Documents and applicable laws to consummate and
make effective all

 

19

--------------------------------------------------------------------------------


 

the transactions contemplated by this Agreement as soon as practicable,
including, without limitation, amending the MSV Investor Agreements, preparing
and filing promptly and fully all documentation to effect all necessary filings,
notices, petitions, statements, registrations, submissions of information,
applications and other documents and approving the change of control of MSV and
(ii) obtain all approvals required to be obtained from any Governmental Entity
or third party necessary, proper or advisable to the transactions contemplated
by this Agreement. Each of Blocker Corporation and the Funds shall at any time,
and from time to time, after the applicable Closing, execute, acknowledge and
deliver all further assignments, transfers, and any other such instruments of
conveyance, upon the request of SkyTerra, to confirm the sale of the MSV
Interests hereunder.

 

Section 4.6                                      Public Announcements. Except as
may be required by applicable law, no party hereto shall make any public
announcements or otherwise communicate with any news media with respect to this
Agreement or any of the transactions contemplated hereby, without prior
consultation with the other parties as to the timing and contents of any such
announcement or communications; provided, however, that nothing contained herein
shall prevent any party from promptly making all filings with any Governmental
Entity or disclosures with the stock exchange, if any, on which such party’s
capital stock is listed, as may, in its judgment, be required in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

 

Section 4.7                                      Prohibited Actions; Appropriate
Adjustments

 

(a)                        From the date hereof through the Closing, except as
expressly contemplated by this Agreement, without obtaining the prior written
consent of Blocker Corporation, SkyTerra shall not set any record date with
respect to any dividend or declare or pay any dividend, either in cash,
securities or otherwise, on any shares of its capital stock (other than required
dividends to the holders of SkyTerra Preferred Stock in accordance with the
terms thereof), repurchase any shares of its capital stock, make any
distributions to the holders of its capital stock (other than regular dividends
to the holders of SkyTerra Preferred Stock) or take any other similar action.
Notwithstanding the foregoing, this Section 4.7(a) shall not prohibit, or apply
to, (x) the Rights Offering or (y) the SkyTerra Permitted Issuances.

 

(b)                       From the date hereof through the Closing, except for
the SkyTerra Permitted Issuances, without obtaining the prior written consent of
Blocker Corporation, SkyTerra shall not issue any shares of SkyTerra Common
Stock or SkyTerra Non-Voting Common Stock or any security or obligation that is
by its terms, directly or indirectly, convertible into or exchangeable or
exercisable for shares of SkyTerra Common Stock or SkyTerra Non-Voting Common
Stock, including, without limitation the SkyTerra Preferred Stock, and any
option, warrant or other subscription or purchase right with respect to SkyTerra
Common Stock, SkyTerra Non-Voting Common Stock or SkyTerra Preferred Stock,
other than issuances where (x) the aggregate gross proceeds of all such
issuances do not exceed $125 million and (y) such securities are sold for no
less than 90% of market value. Notwithstanding the foregoing, SkyTerra shall be
permitted to enter into and consummate transactions (including the issuance of
shares of SkyTerra Common Stock) with TMI Communications and Company, LP (“TMI”)
and/or MSV’s directors, management and employees to acquire, directly or
indirectly, their MSV LP Units and MSV GP Shares or options to acquire such
securities;

 

20

--------------------------------------------------------------------------------


 

provided that the terms and conditions of such transactions (including the
exchange ratios) shall be no more favorable to TMI and/or MSV’s directors,
management and employees than those applicable to Blocker Corporation in this
Agreement.

 

Section 4.8                                      Liquidation of Blocker
Corporation. Following the Closing, Blocker Corporation will distribute the
SkyTerra Shares it receives pursuant to Section 1.1 in complete liquidation
pursuant to the plan of reorganization for federal income tax purposes.

 

Section 4.9                                      Tag Along Rights.
Simultaneously with the Closing, SkyTerra shall accept for purchase all MSV LP
Units and MSV GP Shares properly tendered by the Limited Partners in accordance
with Section 8.2(b) of the MSV Stockholders’ Agreement at the Tag Along Price
(as defined in the MSV Stockholders’ Agreement) and in compliance with
applicable laws and such purchase shall not reduce the MSV Interests to be sold
by Blocker Corporation pursuant to this Agreement.

 

Section 4.10                                Acquired Share Distribution. (a) 
SkyTerra will use its commercially reasonable efforts to assist Blocker
Corporation with the Acquired Shares Distribution, including, without
limitation, issuing new stock certificates representing the SkyTerra Shares to
be distributed upon receipt of opinion of counsel in accordance with Section 5.1
of the Registration Rights Agreement and any other necessary documents to effect
the distribution.

 

(b)                       Following the Acquired Share Distribution, so long as
any SkyTerra Shares are held by Motient or MVH (or any subsidiary of either):

 

(i)   Motient and/or MVH, as applicable, will cause all such shares held by them
(or any subsidiary of either) to be voted at any meeting of stockholders and in
connection with any action by written consent, pro rata with all other votes
cast at such meeting (or by written consent) by holders of SkyTerra Common
Stock; and

 

(ii)   If Motient and/or MVH, as applicable, has not sold, distributed or
otherwise disposed all such SkyTerra Shares in accordance with Section 5.1 of
the Registration Rights Agreement, other than to a subsidiary of Motient or an
entity of which Motient is a subsidiary, within 60 days following the Acquired
Share Distribution, such SkyTerra Shares held by Motient or MVH (or a subsidiary
of either), as applicable, shall be automatically exchanged for SkyTerra
Non-Voting Common Stock on a one-for-one basis (in each case as appropriately
adjusted for any stock split, combination, reorganization, recapitalization,
reclassification, stock dividend, stock distribution or similar event declared
or effected after the issuance of such SkyTerra Shares being exchanged). From
and after such exchange, if Motient and/or MVH (or any subsidiary of either), as
applicable, desire to transfer any shares of SkyTerra Non-Voting Common Stock to
any person in accordance with Section 5.1 of the Registration Rights Agreement,
other than a subsidiary of Motient or an entity of which Motient is a
subsidiary, and, following such transfer and, except in the case of sales by
Motient or MVH (or any subsidiary of either), as applicable, in the

 

21

--------------------------------------------------------------------------------


 

open market pursuant to an effective registration statement or an exemption from
registration, such person by itself or with any “person” or “group” (as such
terms are used for purposes of Section 13(d)(3) of the Exchange Act) will not
beneficially own 10% or more of SkyTerra’s voting power (as determined pursuant
to Rule 13d-3 under the Exchange Act) then, at the request of Motient and/or
MVH, as applicable, SkyTerra will exchange such shares of SkyTerra Non-Voting
Common Stock for SkyTerra Common Stock on a one-for-one basis (in each case as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock dividend, stock distribution or
similar event declared or effected after the issuance of such shares of SkyTerra
Non-Voting Common Stock being exchanged). Upon surrender of certificates
representing the shares of SkyTerra Non-Voting Common Stock that are being
exchanged as part of such transfer, SkyTerra will issue to the transferee
certificates representing the appropriate number of shares of SkyTerra Common
Stock.

 

ARTICLE V

 

CONDITIONS TO CLOSING OF SKYTERRA

 

The obligation of SkyTerra to purchase the MSV Interests from Blocker
Corporation, and to issue the SkyTerra Shares to Blocker Corporation, at the
Closing is subject to the fulfillment to SkyTerra’s satisfaction (unless waived
by SkyTerra) on or prior to the Closing Date of each of the following
conditions:

 

Section 5.1             Representations and Warranties. Each representation and
warranty made by Blocker Corporation and the Funds in Article II above shall be
true and correct in all material respects on and as of the Closing Date as
though made on the Closing Date, except that any representations and warranties
that is given as of a particular date or period and relates solely to such
particular date or period shall be true and correct in all material respects
only as of such date or period, provided however, that any representations and
warranties which by their terms are qualified by materiality which shall be true
and correct in all respects, with the same force and effect as if such
representation and warranty had been made on and as of the Closing Date.

 

Section 5.2             Performance. All covenants, agreements and conditions
contained in this Agreement to be performed or complied with by Blocker
Corporation and the Funds on or prior to the Closing Date shall have been
performed or complied with by Blocker Corporation and the Funds in all respects.

 

Section 5.3             Opinion of Blocker Corporation Counsel. SkyTerra shall
have received at the Closing from Edwards Angell Palmer & Dodge LLP, counsel to
Blocker Corporation, an opinion in substantially the form attached as Exhibit C
hereto dated as of the Closing Date.

 

Section 5.4             Certificates and Documents. Blocker Corporation shall
have delivered at or prior to the Closing to SkyTerra the Blocker Corporation
Closing Deliveries.

 

22

--------------------------------------------------------------------------------


 

Section 5.5             Compliance Certificate. Each of Blocker Corporation and
the Funds shall have delivered to SkyTerra or its counsel a certificate signed
by each stockholder of Blocker Corporation, dated the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1 and 5.2 above.

 

Section 5.6             FCC Approval. All necessary FCC approvals shall have
been obtained without the imposition on SkyTerra of any material adverse
conditions and such approvals shall have become Final Orders and shall be in
full force and effect, provided that, SkyTerra may waive the condition that the
approvals have become Final Orders. For the purpose of this Agreement, “Final
Order” means an action by the FCC that has not been reversed, stayed, enjoined,
set aside, annulled or suspended within forty days after being obtained.

 

Section 5.7             HSR Approval. All applicable waiting periods under the
HSR Act shall have expired or early termination of such waiting periods will
have been granted.

 

Section 5.8             Intentionally Omitted.

 

Section 5.9             FIRPTA Certificate. Blocker Corporation shall have
furnished SkyTerra an affidavit certifying as to Blocker Corporation’s
non-foreign status in accordance with the requirements of Section 1.1445-2(b) of
the Treasury Regulations.

 

Section 5.10           Motient Exchange Agreement. Motient shall have taken all
actions necessary to consummate the Initial Closing under the Motient Exchange
Agreement.

 

Section 5.11           Blocker Exchange Agreements. Spectrum Space IV
Managers, Inc., Columbia Space Equity Investors IV, Inc., Spectrum Space IV
Parallel, Inc., Columbia Space (AI), Inc. and Columbia Space Partners, Inc.
(collectively, the “Other Blocker Corporations”) shall have taken all actions
necessary to consummate the closing under each of the exchange agreements
between SkyTerra and each of Other Blocker Corporations.

 

ARTICLE VI

 

CONDITIONS TO CLOSING OF BLOCKER CORPORATION

 

The obligation of Blocker Corporation to purchase the SkyTerra Shares from
SkyTerra, and to transfer the MSV Interests to SkyTerra, at the Closing is
subject to the fulfillment to Blocker Corporation’s satisfaction (unless waived
by Blocker Corporation) on or prior to the Closing Date of each of the following
conditions:

 

Section 6.1             Representations and Warranties. Each representation and
warranty made by SkyTerra in Article III above shall be true and correct in all
material respects on and as of the Closing Date as though made on the Closing
Date, except that any such representation and warranty that is given as of a
particular date or period and relates solely to such particular date or period
shall be true and correct in all material respects only as of such date or
period, provided, however, that representations and warranties which by their
terms are qualified by materiality which shall be true and correct in all
respects, with the same force and effect as if such representation and warranty
had been made on and as of the Closing Date.

 

23

--------------------------------------------------------------------------------


 

Section 6.2             Performance. All covenants, agreements and conditions
contained in this Agreement to be performed or complied with by SkyTerra on or
prior to the Closing Date shall have been performed or complied with by SkyTerra
in all respects.

 

Section 6.3             Opinion of Company’s Counsel. Blocker Corporation shall
have received at the Closing from Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to SkyTerra, an opinion in substantially the form attached as Exhibit D
hereto dated as of the Closing Date.

 

Section 6.4             Certificates and Documents. SkyTerra shall have
delivered at or prior to the Closing to Blocker Corporation the SkyTerra Closing
Deliveries.

 

Section 6.5             Compliance Certificate. SkyTerra shall have delivered to
Blocker Corporation or its counsel a certificate signed by the Chief Executive
Officer of SkyTerra, dated the Closing Date, certifying to the fulfillment of
the conditions specified in Sections 6.1 and 6.2 above.

 

Section 6.6             Conversion of SkyTerra Preferred Stock. The Rights
Offering shall have been completed and no shares of SkyTerra Preferred Stock
shall be outstanding.

 

Section 6.7             FCC Approval. All necessary FCC approvals shall have
been obtained and shall be in full force and effect.

 

Section 6.8             HSR Approval. All applicable waiting periods under the
HSR Act shall have expired or early termination of such waiting periods will
have been granted.

 

Section 6.9             Exchange of SkyTerra Non-Voting Common Stock. All shares
of SkyTerra Non-Voting Common Stock outstanding as of the date hereof or to be
issued in the Rights Offering shall have been exchanged (or will be exchanged
substantially contemporaneously with the Closing) for SkyTerra Common Stock on a
one-for-one basis in compliance with that certain Investment Agreement dated as
of April 2, 2002, and no shares of SkyTerra Non-Voting Common Stock shall be
outstanding, other than the shares of SkyTerra Non-Voting Common Stock to be
issued to Motient.

 

Section 6.10           MSV Investors, LLC. SkyTerra shall have entered into
binding agreements to acquire all of the equity of MSV Investors, LLC not
currently owned, directly or indirectly, by SkyTerra, such acquisition to occur
no later than one day after the Closing Date.

 

Section 6.11           Motient Exchange Agreement. SkyTerra shall have taken all
actions necessary to consummate the Initial Closing under the Motient Exchange
Agreement.

 

Section 6.12           Effective Registration Statement. The Blocker Corporation
Registration Statement shall have become and shall continue to be effective and
no stop order with respect thereto shall be in effect and no proceedings for
that purpose shall have been commenced or threatened by the SEC.

 

Section 6.13           Blocker Exchange Agreements. SkyTerra shall have taken
all actions necessary to consummate the Closing under each of the exchange
agreements between SkyTerra and each of Other Blocker Corporations.

 

24

--------------------------------------------------------------------------------


 

Section 6.14           Registration Rights Agreements. The Registration Rights
Agreement shall be in full force and effect and shall be binding on SkyTerra.

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.1             Survival of Representations and Warranties. The
warranties and representations of Blocker Corporation, Motient and MVH, Columbia
and SkyTerra contained in this Agreement shall survive the execution and
delivery of this Agreement and the Closing, for a period of twelve (12) months
following such Closing; provided that the representations and warranties
contained in Section 2.9 (Taxes) shall survive until 60 days following the
expiration of the applicable statute of limitations (a “Survival Period”), and
shall in no way be affected by any investigation of the subject matter thereof
made by any party hereto. The covenants and agreements shall survive the Closing
in accordance with their terms.

 

Section 7.2             Obligation to Indemnify.

 

(a)        SkyTerra Obligation to Indemnify. From and after the Closing,
SkyTerra shall indemnify, defend and hold harmless Blocker Corporation and Funds
and their respective officers, directors, stockholders, partners, employees,
subsidiaries, agents and affiliates (each, a “Blocker Corporation Indemnitee”),
from and against all losses, claims, damages, liabilities, obligations, fines,
penalties, judgments, settlements, costs, expenses and disbursements (including
attorneys’, accountants’ and investigatory fees and expenses) (collectively,
“Losses”) to the extent resulting from any (i) breach or inaccuracy of any
representation or warranty of SkyTerra contained in Article III of this
Agreement for which a claim is initiated prior to the expiration of the
applicable Survival Period and (ii) non-fulfillment or breach of any covenant or
agreement of SkyTerra contained in this Agreement.

 

(b)        The Blocker Corporation’s Obligation to Indemnify. From and after the
Closing Date, Columbia and Motient shall indemnify, defend and hold harmless
SkyTerra and its officers, directors, stockholders, partners, employees, agents
and affiliates (each, a “SkyTerra Indemnitee”) from and against any and all
Losses to the extent resulting from any (i) breach or inaccuracy of any
representation or warranty of Blocker Corporation contained in Article II of
this Agreement for which a claim is initiated prior to the expiration of the
applicable Survival Period, (ii) non-fulfillment or breach of any covenant or
agreement of Blocker Corporation contained in this Agreement and (iii) without
duplication of clauses (i) and (ii) of this Section 7.2(b), liability
(including, without limitation, any Tax liability) of Blocker Corporation;
provided, however, Columbia’s and Motient’s respective obligations to indemnify
the SkyTerra Indemnitees for any Losses shall not exceed its Respective Portion
of such Losses. “Respective Portion” shall mean, as to Columbia and Motient,
such stockholders percentage ownership of Blocker Corporation, as set forth on
Schedule 7.2(b) hereto.

 

(c)        Motient’s and MVH’s Obligation to Indemnify. From and after the
Closing Date, Motient and MVH, jointly and severally, shall indemnify, defend
and hold harmless the SkyTerra Indemnitees from and against any and all Losses
to the extent resulting from any (i) breach or inaccuracy of any representation
or warranty of Motient or MVH contained in Article

 

25

--------------------------------------------------------------------------------


 

II-A of this Agreement or (ii) non-fulfillment or breach of any covenant or
agreement of Motient or MVH contained in this Agreement, in each case for which
a claim is initiated prior to the expiration of the applicable Survival Period.

 

(d)        Columbia’s Obligation to Indemnify. From and after the Closing Date,
Columbia shall indemnify, defend and hold harmless the SkyTerra Indemnitees from
and against any and all Losses to the extent resulting from any (i) breach or
inaccuracy of any representation or warranty of Columbia contained in
Article II-B of this Agreement or (ii) non-fulfillment or breach of any covenant
or agreement of Columbia contained in this Agreement, in each case for which a
claim is initiated prior to the expiration of the applicable Survival Period.

 

(e)        Indemnification Basket Amount. Notwithstanding the foregoing, an
Indemnifying Party (as defined below) shall not be required to indemnify an
Indemnified Party (as defined below) pursuant to Section 7.2(a), Section 7.2(b),
Section 7.2(c) or Section 7.2(d) as applicable, unless and until the amount of
all Losses incurred by such Indemnified Party exceeds $1,000,000 in the
aggregate (the “Basket Amount”), in which case the Indemnifying Party shall be
required to indemnify the Indemnified Party for any and all such Losses in
excess of the Basket Amount; provided, however, that the limitation set forth in
this Section 7.2(e) shall not apply to Losses resulting from a breach of the
representations and warranties set forth in Sections 2.2 or 3.2(b) or to Losses
indemnified by Section 7.2(b)(iii).

 

Section 7.3             Indemnification Procedures.

 

(a)        The person seeking indemnification hereunder (each, an “Indemnified
Party”) shall give the party or parties from whom indemnification is sought or
to be sought (each, an “Indemnifying Party”) prompt written notice of any Loss
as to which they have received written notification. If an indemnification claim
involves a claim by a third party (a “Third Party Claim”), the Indemnified Party
shall promptly notify the Indemnifying Party thereof in writing; provided,
however, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party shall relieve the Indemnifying Party from any obligation
hereunder unless (and then solely to the extent) the Indemnifying Party is
actually and materially prejudiced thereby. An Indemnifying Party shall have ten
business days from the delivery of such notice (the “Notice Response Period”) to
notify the Indemnified Party whether or not it disputes its liability to the
Indemnified Party hereunder with respect to such claim or demand. If an
Indemnifying Party disputes its liability to an Indemnified Party hereunder with
respect to such claim or demand or the amount thereof, such dispute shall be
resolved by a civil action in a court of appropriate jurisdiction (including as
part of any proceeding with respect to the claim that gave rise to the
indemnification claim to which such dispute relates) which may be commenced by
either party. During the Notice Response Period, no such claim or demand may be
settled by the Indemnified Party.

 

(b)        With respect to each Indemnification Matter (as defined below), the
Indemnified Parties will have the sole right and authority to control the
defense against any Third Party Claim with one counsel of their collective
choice. This right shall include the right to settle or resolve the Third Party
Claim by entering into an agreement memorializing the terms of settlement or
resolution (a “Settlement Agreement”), provided however, that the Indemnified
Party provides the Indemnifying Party with notice (in accordance with
Section 7.4 hereof) of its

 

26

--------------------------------------------------------------------------------


 

intent to enter into a Settlement Agreement, which notice shall include the
proposed terms of the Settlement Agreement. The Indemnifying Party shall, within
ten business days of receipt of such notice, have the right to reject the
proposed Settlement Agreement, but shall do so only if it reasonably determines
that the Settlement Agreement does not represent a bona fide and reasonable
resolution of the underlying Third Party Claim. The Indemnifying Party (and any
Indemnified Party who is not otherwise satisfied with the one counsel chosen by
the Indemnified Parties collectively) may retain separate co-counsel at their
sole cost and expense and participate in the defense of the Third Party Claim;
provided, however, that in no event may any Indemnifying Party consent to the
entry of any judgment, enter into any settlement with respect to the Third Party
Claim or agree with any Person other than the Indemnified Party, to take any
other action with respect to the Third Party Claim without the prior written
consent of the Indemnified Party. If it is determined pursuant to an order or
Settlement Agreement that an Indemnifying Party is responsible for all or a
portion of any amounts for which the Indemnified Party is liable as a result of
such Third Party Claim hereunder, the Indemnifying Party shall, pursuant to
Section 7.4(b), render payment to the Indemnified Party for all Losses resulting
from such claim, subject to the provisions of Section 7.5.

 

Section 7.4             Notices and Payments.

 

With respect to each separate matter which is subject to indemnification under
this Article VII (each, an “Indemnification Matter”):

 

(a)        Notice. Upon the Indemnified Party’s receipt of written documents
pertaining to an Indemnification Matter, or, if the Indemnification Matter does
not involve a third party demand or claim, within a reasonable time after the
Indemnified Party first has actual knowledge of such Indemnification Matter, the
Indemnified Party shall give written notice to the Indemnifying Party of the
nature of such Indemnification Matter, and, if susceptible to estimation at such
time, the Indemnified Party’s best estimate of the amount demanded or claimed in
connection therewith as provided in Section 7.3; provided, however, that no
delay on the part of the Indemnified Party in notifying the Indemnifying Party
shall relieve the Indemnifying Party from any obligation hereunder unless (and
then solely to the extent) the Indemnifying Party is actually and materially
prejudiced thereby.

 

(b)        Payment. Upon determination of the amount of the Loss (whether due to
the Indemnifying Party’s failure to dispute the indemnification matter, by
agreement among the parties, or after a settlement agreement is executed or a
final order is rendered with respect to the indemnification matter), the
Indemnifying Party shall promptly (and in any event, not later than ten days
after such determination) pay to the Indemnified Party all amounts owing by the
Indemnifying Party under this Article VII with respect to such indemnification
matter, subject to the limitations set forth in Section 7.5.

 

Section 7.5             Limited Remedy.

 

(a)        The Funds’ Indemnitee Indemnification Limit. Except in the case of
fraud or where specific performance is sought, the maximum amount all Blocker
Corporation Indemnitees may recover in the aggregate pursuant to the indemnity
set forth in Section 7.2(a) hereof with respect to a Closing shall be limited to
the value of the SkyTerra Shares based on the

 

27

--------------------------------------------------------------------------------


 

average of the high and low sales price for the five day trading period
immediately prior to, and including, the Closing Date.

 

(b)        SkyTerra Indemnitee Indemnification Limit. Except in the case of
fraud or where specific performance is sought, the maximum amount all SkyTerra
Indemnitees may recover in the aggregate pursuant to the indemnity set forth in
Section 7.2(b), 7(c) and 7(d) hereof with respect to a Closing shall be limited
to the value of the SkyTerra Shares based on the average of the high and low
sales price for the five day trading period immediately prior to, and including,
the Closing Date; provided, however, that in no event shall all SkyTerra
Indemnities receive from Motient or Columbia, respectively, an amount in excess
of Motient’s or Columbia’s Respective Portion of such amount, as applicable.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1             Termination. This Agreement may be terminated prior to
the Closing as follows:

 

(i)   at any time on or prior to the Closing Date, by mutual written consent of
Columbia, Motient and SkyTerra;

 

(ii)   at the election of Columbia and Motient or SkyTerra by written notice to
the other parties hereto after 5:00 p.m., New York time, on December 31, 2006,
if the Closing shall not have occurred, unless such date is extended by the
mutual written consent of Columbia, Motient and SkyTerra; provided, however,
that the right to terminate this Agreement pursuant to this clause (ii) shall
not be available to a party whose failure or whose affiliate’s failure to
perform or observe in any material respect any of its obligations under this
Agreement in any manner shall have been the principal cause of or resulted in
the failure of the Closing to occur on or before such date;

 

(iii)   at the election of Columbia and Motient if there has been a material
breach of any representation, warranty, covenant or agreement on the part of
SkyTerra contained in this Agreement, which breach has not been cured within
fifteen (15) days of notice to SkyTerra of such breach;

 

(iv)   at the election of SkyTerra, if there has been a material breach of any
representation, warranty, covenant or agreement on the part of Blocker
Corporation or the Funds contained in this Agreement, which breach has not been
cured within fifteen (15) days notice to Blocker Corporation or Funds, as
applicable, of such breach; or

 

(v)   at any time on or prior to the Closing Date by either Columbia and Motient
or SkyTerra, if the Motient Exchange Agreement is terminated.

 

Section 8.2             Survival. If this Agreement is terminated and the
transactions contemplated hereby are not consummated as described above, this
Agreement shall become

 

28

--------------------------------------------------------------------------------


 

void and of no further force and effect, except for the provisions of this
Section 8.2 and Sections 8.3 through 8.15 (inclusive); provided, however, that
(a) none of the parties hereto shall have any liability in respect of a
termination of this Agreement pursuant to Section 8.1(i), or Section 8.1(ii),
(b) nothing shall relieve any of the parties from liability for actual damages
resulting from a breach of any representation, warranty, covenant or agreement
which gave rise to a termination of this Agreement pursuant to
Section 8.1(iii) or 8.1(iv).

 

Section 8.3             Expenses. Whether or not the transactions contemplated
hereby are consummated, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby and thereby shall be paid by
the party incurring such expenses.

 

Section 8.4             Counterparts; Effectiveness. This Agreement may be
executed in two or more consecutive counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered (by facsimile or
otherwise) to the other parties.

 

Section 8.5             Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
the principles of conflicts of laws thereof.

 

Section 8.6             Notices. Any notices, reports or other correspondence
(hereinafter collectively referred to as “correspondence”) required or permitted
to be given hereunder shall be given in writing and shall be deemed given three
business days after the date sent by certified or registered mail (return
receipt requested), one business day after the date sent by overnight courier or
on the date given by facsimile (with confirmation of receipt) or delivered by
hand, to the party to whom such correspondence is required or permitted to be
given hereunder.

 

To Blocker Corporation:

 

To Motient and Columbia at the addresses provided below

 

To Columbia:

 

Columbia Capital Equity Partners III (AI), L.P.
201 North Union Street
Alexandria, Virginia 22314
Facsimile: (703) 519-3904
Attn:       James B. Fleming

 

with a copy (which shall not constitute notice) to:

 

Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, Massachusetts 02199
Facsimile: (617) 227-4420
Attn:  Stephen Meredith

 

29

--------------------------------------------------------------------------------


 

To Motient or MVH:

 

Motient Corporation
300 Knightsbridge Parkway
Lincolnshire Parkway
Lincolnshire, IL 60069
Facsimile: (847) 478-4810
Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Facsimile: (713) 220-4285
Attention:  Mark Young

 

To SkyTerra:

 

SkyTerra Communications, Inc.
19 West 44th Street, Suite 507
New York, New York 10036
Facsimile:
Attn:       Robert C. Lewis

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Facsimile: (917) 777-2918
Attn:       Gregory A. Fernicola, Esq.

 

Section 8.7             Assignment; Binding Effect. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the parties hereto without the prior written consent of the other parties.
Subject to the preceding sentence, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

Section 8.8             Severability. Any term or provision of this Agreement
which is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement in any other jurisdiction. If any provision of
this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.

 

Section 8.9             Entire Agreement; Non-Assignability; Parties in
Interest. This Agreement and the documents and instruments and other agreements
specifically referred to

 

30

--------------------------------------------------------------------------------


 

herein or delivered pursuant hereto, including the Exhibits and the SkyTerra
Disclosure Schedule: (a) constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, including, without limitation, the Letter of Intent dated
September 22, 2005, between Motient, SkyTerra, TMI and the Other MSV
Shareholders (as defined in such Letter of Intent); (b) are not intended to
confer upon any other person (except the Blocker Corporation Indemnitees and the
SkyTerra Indemnitees) any rights or remedies hereunder and (c) shall not be
assigned by operation of law or otherwise except as otherwise specifically
provided. Without limiting the foregoing, no party shall be deemed to have made
any representation or warranty other than as expressly made herein.

 

Section 8.10           Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.

 

Section 8.11           Certain Definitions. References in this Agreement to
“subsidiaries” of SkyTerra or Blocker Corporation shall mean any corporation or
other form of legal entity of which more than 50% of the outstanding voting
securities are on the date hereof directly or indirectly owned by SkyTerra,
Blocker Corporation or the Funds, as the case may be. References in this
Agreement (except as specifically otherwise defined) to “affiliates” shall mean,
as to any person, any other person which, directly or indirectly, controls, or
is controlled by, or is under common control with, such person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of a person, whether through the ownership of securities or partnership
of other ownership interests, by contract or otherwise. References in the
Agreement to “person” shall mean an individual, a corporation, a partnership, an
association, a trust or any other entity or organization, including, without
limitation, a Governmental Entity. “Antitrust Laws” means the HSR Act, the
Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade
Commission Act, as amended, and any other United States federal or state or
foreign statutes, rules, regulations, orders, decrees, administrative or
judicial doctrines or other laws that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade.

 

Section 8.12           Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of each of the parties hereto.

 

Section 8.13           Specific Performance. The parties to this Agreement agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, the parties to this Agreement hereby agree
that each party hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any court of the United States or any state
having jurisdiction, in addition to any other remedy to which such party may be
entitled at law or in equity.

 

31

--------------------------------------------------------------------------------


 

Section 8.14           Exclusive Jurisdiction. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby may only
be brought in any federal or state court located in the County and State of New
York, and each of the parties hereby consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the exclusive venue of any such suit, action or proceeding in any such court
or that any such suit, action or proceeding which is brought in any such court
has been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 8.6
shall be deemed effective service of process on such party.

 

Section 8.15           Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

[Signature Pages Follow]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed and delivered as of the date first above written.

 

 

MVH HOLDINGS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

MOTIENT CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

[COLUMBIA/SPECTRUM BLOCKER CORPORATION]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[COLUMBIA/SPECTRUM BLOCKER CORPORATION EQUITY HOLDER(S)]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SKYTERRA COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Form of Registration Rights Agreement

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Amendment No. 3 to the Amended and Restated Stockholders’ Agreement of
Mobile Satellite Ventures GP, Inc.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Opinion of Edwards Angell Palmer & Dodge LLP

 

C-1

--------------------------------------------------------------------------------


 

Matters to be Addressed by Edwards Angell Palmer & Dodge, LLP

Legal Opinions for Columbia / Spectrum Exchange Agreements

 

1.             Each Blocker Corporation is validly existing as a corporation and
in good standing under the DGCL.

 

2.             Each Blocker Corporation has the corporate power and authority to
execute and deliver, and incur and perform all of its obligations under the
applicable Exchange Agreement and the Registration Rights Agreement and to
consummate the transactions contemplated thereby.

 

3.             The applicable Exchange Agreement and the Registration Rights
Agreement have been duly authorized, executed and delivered by each Blocker
Corporation.

 

4.             Neither the execution and delivery of the applicable Exchange
Agreement, or the Registration Rights Agreement by any Blocker Corporation, nor
the performance by each Blocker Corporation of its obligations thereunder in
accordance with the terms thereof, will (A) violate the certificate of
incorporation of such Blocker Corporation, (B) violate the bylaws of such
Blocker Corporation, or (C) violate the DGCL or any Applicable Laws of the State
of New York.

 

5.             Each applicable Exchange Agreement and the Registration Rights
Agreement constitute valid and binding obligations of such applicable Blocker
Corporation, enforceable against such Blocker Corporation in accordance with its
terms.

 

6.             Each applicable Exchange Agreement and the Registration Rights
Agreement constitute valid and binding obligations of such applicable Fund,
enforceable against such Fund in accordance with its terms.

 

7.             No Governmental Approval which is required to be obtained by
Blocker Corporation, which has not been obtained or taken and is not in full
force and effect, other than any Governmental Approval that must be obtained
after the Closing, is required to authorize, or is required in connection with
the execution or delivery by each Blocker Corporation of, the applicable
Exchange Agreement, and the Registration Rights Agreement or the consummation of
the transactions contemplated thereby or the performance by such Blocker
Corporation of its obligations under the applicable Exchange Agreement and the
Registration Rights Agreement in accordance with the terms thereof.

 

8.             Assuming that you have no notice of any adverse claims pursuant
to Section 8-105 of the New York UCC (as defined below) with respect to the
securities represented by the Share Certificates then to the extent the New York
UCC governs determination of adverse claims to such securities, upon delivery to
you of such certificates indorsed thereon in blank by an effective indorsement,
and if such indorsement is on separate document, delivery to you of such
document, you will acquire such securities as a “protected purchaser” under
Section 8-303 of the Uniform Commercial Code as in effect on the date hereof in
the State of New York (the “New York UCC”).

 

1

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

 

D-1

--------------------------------------------------------------------------------


 

Matters to be Addressed by Skadden, Arps, Slate, Meagher & Flom LLP
Legal Opinions for Columbia / Spectrum Exchange Agreements

 

1.             SkyTerra is validly existing in good standing under the laws of
the State of Delaware.

 

2.             SkyTerra has the corporate power and corporate authority to
execute and deliver and to perform all its obligations under each of the
Transaction Documents and to consummate the transactions contemplated thereby.

 

3.             Each of the Transaction Documents has been duly authorized,
executed and delivered by SkyTerra and is a valid and binding agreement of
SkyTerra, enforceable against SkyTerra in accordance with its terms.

 

4.             The execution and delivery by SkyTerra of each of the Transaction
Documents and the consummation by SkyTerra of the transactions contemplated
thereby will not (i) conflict with the Certificate of Incorporation or Bylaws,
(ii) constitute a violation of, or a breach or default under, the terms of any
Applicable Contract or (iii) violate or conflict with, or result in any
contravention of, any Applicable Law or any Applicable Order. We do not express
any opinion, however, as to whether the execution, delivery or performance by
SkyTerra of each of the Transaction Documents will constitute a violation of, or
a default under, any covenant, restriction or provision with respect to
financial ratios or tests or any aspect of the financial condition or results of
operations of SkyTerra or any of its subsidiaries.

 

5.             No Governmental Approval, which has not been obtained or taken
and is not in full force and effect, is required to authorize, or is required
for, the execution or delivery of each of the Transaction Documents by SkyTerra
or the consummation by SkyTerra of the transactions contemplated thereby.

 

6.             The SkyTerra Shares have been duly authorized by SkyTerra and,
when delivered to and paid for by Blocker Corporation in accordance with the
terms of the Exchange Agreement, will be validly issued, fully paid and
nonassessable.

 

7.             The                      shares of SkyTerra Non-Voting Common
Stock issuable upon the exchange of the SkyTerra Shares pursuant to Section
4.10(b)(ii) of the Exchange Agreement have been duly authorized by SkyTerra and,
when issued in exchange for SkyTerra Shares in accordance with the terms of the
Exchange Agreement, will be validly issued, fully paid and nonassessable.

 

8.             The                      shares of SkyTerra Common Stock issuable
upon the exchange of  shares of SkyTerra Non-Voting Common Stock pursuant to
Section 4.10(b)(ii) of the Exchange Agreement have been duly authorized by
SkyTerra and, when issued in exchange for SkyTerra Common Stock in accordance
with the terms of the Exchange Agreement, will be validly issued, fully paid and
nonassessable.

 

1

--------------------------------------------------------------------------------